Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This office action is in response to the amendment filed on 7/29/20.  Claims 1, 3, 5-6, and 8-12 are pending and are allowable for reasons of record. Claims 2, 4, and 7 are cancelled.  Claims 13-22 are withdrawn.

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

            The application has been amended as follows:
IN THE CLAIMS:
This application is in condition for allowance except for the presence of claims 13-22 directed to an invention non-elected without traverse.  Accordingly, claims 13-22 have been cancelled.

            Claims 13-22 are cancelled.


Claim Rejections - 35 USC §102 & §103
The claim rejections under 35 U.S.C. 102(a2) as being anticipated by Heidrich et al. (DE 102009036197) for claims 1-6 are withdrawn because Applicant’s amendments and arguments are persuasive.  The claim rejections under 35 U.S.C. 103(a) as being unpatentable over Heidrich et al. (DE 102009036197) in view of Fabian et al. (WO2012/118533) for claims 9-12 are withdrawn because Applicant’s amendments and arguments are persuasive.  

Allowable Subject Matter
Claims 1, 3, 5-6, and 8-12 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art of record, Heidrich et al. (DE 102009036197) and Fabian et al. (WO2012/118533), does not disclose, teach, or suggest alone or in any combination A fuel cell system comprising:
A fuel cell having an anode flow path extending through the fuel cell between an anode inlet and an anode outlet, and a cathode flow path extending through the fuel cell between a cathode inlet and a cathode outlet,
An anode purge valve coupled to the anode outlet, the anode purge valve having an outlet coupled to the cathode inlet, and
A purge valve controller configured to effect a purge cycle by opening and closing the anode purge valve and to monitor a fuel cell voltage profile during the purge valve to determine an operational state of the anode purge valve,


Heidrich et a!, discloses a fuel cell system comprising a fuel cell having an anode flow path extending through the fuel cell between an anode inlet and an anode outlet, and a cathode flow path extending through the fuel cell between a cathode inlet and a cathode outlet; an anode purge valve coupled to the anode outlet, the anode purge valve having an outlet coupled to the cathode inlet; a purge valve controller configured to effect a purge cycle by opening and closing the anode purge valve where the controller monitors an output voltage profile of the fuel cell during the purge cycle to determine an operational state of the purge valve, but fails to teach the concept of increasing drive voltage and/or current to the anode purge valve in the event of a purge valve failing to operate sufficiently. One of ordinary skill in the art would have no motivation to increase drive voltage and/or current to the anode purge valve in the event of a purge valve failing to operate sufficiently.

Fabian et al. teaches the concept of utilizing a purge valve controller configured to monitor a fuel cell system temperature rise following a command signal instructing opening of the anode purge valve and therefore implicitly the relation between temperature and purge valve condition. Fabian also recognizes monitoring an increase in internal pressure by adjusting fuel supply flow and recognizes measuring a voltage drop of a given fuel cell below a threshold voltage or measuring a current or voltage increase in a fuel cell, but fails to teach the concept of or a reason to increase drive 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809.  The examiner can normally be reached on Mondays 9:30-3:00PM, Wednesdays 9:30-11:30AM, and Thursdays 9:30-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/C.L.R/Examiner, Art Unit 1724

/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724